ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
The Ryan Company                           )      ASBCA No. 58137
                                           )
Under Contract No. DACW69-02-C-OOO 1 )

APPEARANCES FOR THE APPELLANT:                    Lawrence M. Prosen, Esq.
                                                  Christian F. Henel, Esq.
                                                   Kilpatrick Townsend & Stockton LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Willie J. Williams, Esq.
                                                  Bradley J. Stark, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Huntington

                               ORDER OF DISMISSAL

       Pursuant to the request of the parties in their joint "STIPULATION OF DISMISSAL,"
dated 21October2016, this case is hereby DISMISSED WITH PREJUDICE.

       Dated: 2 November 2016



                                               J. REID PROUTY
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58137, Appeal of The Ryan Company,
rendered in conformance with the Board's Charter.

       Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals